Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This listing of claims will replace all prior versions, and listings, of claims in the application: 

LISTING OF CLAIMS

1.	(Currently Amended) A pneumatic tire, comprising:
at least four circumferential grooves, the at least four circumferential grooves comprising a first, second, third and fourth circumferential groove, wherein the first and second circumferential grooves border a first land portion, the second and third circumferential grooves border a rib that includes a tire equatorial plane, and the third and fourth circumferential grooves border a second land portion;
a plurality of inclined grooves;
an inclined groove of the plurality of inclined grooves disposed in the first land portion and/or the second land portion including at least two bent portions;
a sipe being disposed in the first land portion and/or the second land portion so as to intersect the inclined groove at 90° ± 30°; 
the sipe including at least one bent portion;
the rib having a linear edge extending parallel to the tire equatorial plane and a non-linear edge extending non-parallel to the tire equatorial plane, wherein the linear edge extends straight continuously around a circumference of the pneumatic tire; 
the plurality of inclined grooves disposed in the rib extending from non-linear edge of the rib and terminating in the rib; and
the rib comprising a plurality of sipes extending from the linear edge of the rib and terminating in the rib without communicating with the plurality of inclined grooves disposed in the rib, the straight continuously extending linear edge of the rib being interrupted only by the plurality of sipes, the plurality of sipes having a groove width of 0.5 mm or greater and less than 1.5 mm and a groove depth of 1.0 mm or greater and less than 10.0 mm; wherein
the non-linear edge forms a zigzag shape including a bent portion; and
each groove of the plurality of inclined grooves extends from the bent portion toward the straight continuously extending linear edge of the rib; and
each groove of the plurality of inclined grooves extends inclined at a same inclination with respect to a tire circumferential direction as a part of the zigzag shape forming the bent portion.

2.	(Original) The pneumatic tire according to claim 1, wherein in the first land portion and/or the second land portion, a tortuosity ratio L1/L2 of the inclined groove is from 1.1 to 1.5, both inclusive, where L1 is an entire length of the inclined groove and L2 is a dimension between opposite end portions of the inclined groove in the tire width direction.

3.	(Currently Amended) The pneumatic tire according to claim 1, wherein in the first land portion and/or the second land portion, a longest extending portion of the inclined groove has an inclination angle with the tire circumferential direction of from 15° to 60°, both inclusive.

4.	(Currently Amended) The pneumatic tire according to claim 1, wherein in the first land portion and/or the second land portion, a number of the sipes per unit length in the tire circumferential direction is from 0.02/mm to 0.2/mm, both inclusive.

5.	(Previously Presented) The pneumatic tire according to claim 1, wherein a tortuosity ratio L3/L4 of the sipe is 1.01 or greater, where L3 is an entire length of the sipe and L4 is a dimension between opposite end portions of the sipe in the tire width direction.

6.	(Previously Presented) The pneumatic tire according to claim 1, wherein in the first land portion and/or the second land portion, an area of a block bordering one of the circumferential grooves, at least one of the plurality of inclined grooves, and the one or more of the plurality of sipes is 1.05 times or greater an area of a block bordering the inclined groove and the sipe.

7.	(Currently Amended) The pneumatic tire according to claim 1, wherein in the first land portion and/or the second land portion, a line segment that joins bending points on both sides in the tire circumferential direction of the bent portions of the inclined groove is longer than a maximum width of the inclined groove.

8.	(Previously Presented) The pneumatic tire according to claim 1, wherein in the first land portion and/or the second land portion, at least one of the plurality of inclined grooves include a raised bottom at portions adjacent to the circumferential grooves.

9.	(Previously Presented) The pneumatic tire according to claim 1, wherein at least one of the sipes includes a raised bottom at portions adjacent to the inclined grooves.

10.	(Previously Presented) The pneumatic tire according to claim 1, wherein on at least one side in the tire width direction, at least one inclined groove of the plurality of inclined grooves disposed in land portions located outward in the tire width direction of an outermost circumferential groove in the tire width direction of the circumferential grooves terminates within the land portion at an inner end in the tire width direction.

11.	(Previously Presented) The pneumatic tire according to claim 1, wherein at least one of the circumferential grooves located in at least one side region in the tire width direction includes at least one bent portion.

12.	(Currently Amended) The pneumatic tire according to claim 2, wherein in the first land portion and/or the second land portion, a longest extending portion of the inclined groove has an inclination angle with the tire circumferential direction of from 15° to 60°, both inclusive.

13.	(Previously Presented) The pneumatic tire according to claim 12, wherein in the first land portion and/or the second land portion, a number of the sipes per unit length in the tire circumferential direction is from 0.02/mm to 0.2/mm, both inclusive.

14.	(Previously Presented) The pneumatic tire according to claim 13, wherein a tortuosity ratio L3/L4 of the sipe is 1.01 or greater, where L3 is an entire length of the sipe and L4 is a dimension between opposite end portions of the sipe in the tire width direction.

15.	(Previously Presented) The pneumatic tire according to claim 14, wherein in the first land portion and/or the second land portion, an area of a block bordering one of the circumferential grooves, at least one of the plurality of inclined grooves, and the one or more of the plurality of sipes is 1.05 times or greater an area of a block bordering the inclined groove and the sipe.

16.	(Previously Presented) The pneumatic tire according to claim 15, wherein in the first land portion and/or the second land portion, a line segment that joins bending points on both sides in the tire circumferential direction of the bent portions of the inclined groove is longer than a maximum width of the inclined groove.

17.	(Previously Presented) The pneumatic tire according to claim 16, wherein in the first land portion and/or the second land portion, at least one of the plurality of inclined grooves include a raised bottom at portions adjacent to the circumferential grooves.

18.	(Previously Presented) The pneumatic tire according to claim 17, wherein at least one of the sipes includes a raised bottom at portions adjacent to the inclined grooves.

19.	(Previously Presented) The pneumatic tire according to claim 18, wherein on at least one side in the tire width direction, at least one inclined groove of the plurality of inclined grooves disposed in land portions located outward in the tire width direction of an outermost circumferential groove in the tire width direction of the circumferential grooves terminates within the land portion at an inner end in the tire width direction.

20.	(Previously Presented) The pneumatic tire according to claim 19, wherein at least one of the circumferential grooves located in at least one side region in the tire width direction includes at least one bent portion.

21.	(Currently Amended) The pneumatic tire according to claim 1, wherein the first land portion is located at an outer side relative to the rib in the tire circumferential direction and wherein the second land portion is located at an inner side relative to the rib in the tire circumferential direction. 

22. 	(Previously Presented) The pneumatic tire according to claim 21, wherein the inclined groove including the at least two bent portions is disposed only in the first land portion. 

23. 	(Previously Presented) The pneumatic tire according to claim 1, wherein the inclined grooves that are disposed in the rib extends from one of the circumferential grooves that define the rib and terminates in the rib.

24. 	(Previously Presented) The pneumatic tire according to claim 1, wherein the rib does not include any sipes communicating with the inclined grooves. 

25. 	(Previously Presented) The pneumatic tire according to claim 1, wherein the plurality of inclined grooves disposed in the rib extends past the tire equatorial plane.

26.	(Currently Amended) A pneumatic tire, comprising:
at least four circumferential grooves, the at least four circumferential grooves comprising a first, second, third and fourth circumferential groove, wherein the first and second circumferential grooves border a first land portion, the second and third circumferential grooves border a rib that includes a tire equatorial plane, and the third and fourth circumferential grooves border a second land portion;
a plurality of inclined grooves;
an inclined groove of the plurality of inclined grooves disposed in the first land portion and/or the second land portion including at least two bent portions;
a sipe being disposed in the first land portion and/or the second land portion so as to intersect the inclined groove at 90° ± 30°; 
the sipe including at least one bent portion;
the rib having a linear edge extending parallel to the tire equatorial plane and a non-linear edge extending non-parallel to the tire equatorial plane, wherein the linear edge extends straight continuously around a circumference of the pneumatic tire; 
the plurality of inclined grooves disposed in the rib extending from non-linear edge of the rib and terminating in the rib; and
the rib comprising a plurality of sipes extending from the linear edge of the rib and terminating in the rib without communicating with the plurality of inclined grooves disposed in the rib, the straight continuously extending linear edge of the rib being interrupted only by the plurality of sipes, the plurality of sipes having a groove width of 0.5 mm or greater and less than 1.5 mm and a groove depth of 1.0 mm or greater and less than 10.0 mm;
	wherein the plurality of inclined grooves disposed in the rib extend in a same inclination direction as a portion of the inclined groove opening to a same circumferential main groove as the plurality of inclined grooves disposed in the rib.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, “wherein the non-linear edge forms a zigzag shape including a bent portion; and
each groove of the plurality of inclined grooves extends from the bent portion toward the straight continuously extending linear edge of the rib; and
each groove of the plurality of inclined grooves extends inclined at a same inclination with respect to a tire circumferential direction as a part of the zigzag shape forming the bent portion.” None of the previously cited art recites nor makes obvious this limitation in combination with the other limitations of claim 1.  Claims 2-25 are allowable at least for depending from claim 1.  Claim 26 recites, “wherein the plurality of inclined grooves disposed in the rib extend in a same inclination direction as a portion of the inclined groove opening to a same circumferential main groove as the plurality of inclined grooves disposed in the rib.” None of the previously cited art recites or makes obvious this limitation in combination with the remaining limitations of claim 26.  The primary reference previously relied on in the office action mailed, 07/13/2021, in addition to the references searched do not make obvious or provide motivation for these limitations.  Nishiwaki discloses sipes on both sides of the center rib with
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741